DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims objected to because of the following informalities:  
Claim 1 line 15 recites “away aircraft”. Should this read “away from the aircraft”.  
Claim 4 recites “said connector is detachably connected the passenger module to the fuselage”. Should this read “…detachably connecting the passenger module to the fuselage”.
Claim 2 recites “The exterior walls and the ceiling of claim 1”, claim 3 recites “The crash bars of claim 1”. Suggested to word the preamble as “the detachable passenger module of claim 1 comprising” followed by the new limitation. Claim 7-13 are similarly objected to, suggested preamble starting with “the aircraft of claim 4 comprising…”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the galley of claim 9, parachute of claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood. 
Claims 1, 3, 11, 12 recites the phrase “may be”. Not clear if what follows the phrase is required by the claim or is only optional.  
Claim 1 recites the limitations “the outside surroundings”, "the front", “the flight controls”, “the tiling”. There is insufficient antecedent basis for these limitation in the claim.
Claim 4 recites the limitations “the flight”, “the rotation and tilting". There is insufficient antecedent basis for these limitation in the claim.
Claim 6 recites the limitation "the fixed point". There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein said passenger module is angled away from the aircraft on one end of the passenger module.” Not clear. Does this mean the passenger module is positioned such that an end is angled away from the fuselage? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 rejected under 35 U.S.C. 103 as being unpatentable over Talmage (9027879), in view of Firestone (3643899), in view of Aoki (8496279) in view of McDonnell (4267987), in view of Koenig (3871695).
In regards to claim 1, Talmage discloses a detachable passenger module for an aircraft comprising:
a seating area wherein seats can be placed within the said seating area (Fig. 1 ref. 3 contains seating area); 
exterior walls (Fig. 1 suggests exterior walls), 
a floor, and a ceiling (Fig. 1 discloses ceiling and floor) 
wherein the exterior walls and the ceiling fully encloses the entire seating area separate from a fuselage of the aircraft (Fig. 1 ref. 1 enclosure, separate from aircraft ref. 2); 
Talmage does not expressly disclose: at least a portion of the exterior walls and the celling are continuously transparent, and the continuously transparent portion of the exterior walls and the ceiling allowing a substantially unobstructed view of the outside surroundings from within the passenger module;
Firestone discloses: at least a portion of the exterior walls (C1:31 disclose “making fuselage substantially transparent”, Fig. 1) and the ceiling are continuously transparent (Fig. 1 ref. 11 discloses ceiling window at ref. 10), and the continuously transparent portion of the exterior walls and the ceiling allow a substantially unobstructed view of the outside surroundings from within the passenger module (windows of at least Fig. 1 allow substantially unobstructed view).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage with Firestone by providing the exterior walls and ceiling to have a portion which is continuously transparent in order to allow occupants of the modular cabin to observe and direct the raising and lowering of the modular cabin to prevent collisions with the aircraft structure.
Talmage as combined further discloses:
at least one connector (Talmage Fig. 2 ref. 15) wherein the connector extends from the passenger module (Talmage as seen in Fig. 2) and the at least one connector may be detachably fastened to the aircraft (Talmage C4:3 discloses detaching ref. 15 from ref. 3);
Talmage as combined does not expressly disclose: a rotating mechanism, separate from the flight controls, which actuates rotation of the entire passenger module while fastened to the aircraft. 
Aoki discloses a rotating mechanism (device of Fig. 1 comprises rotation mechanism, page C3:50 discloses rotation of device, “a control section 11 for controlling the rotation of the motor 8 based on a sensing signal of the magnetic azimuth sensor 10 and controlling a direction of the rotatable hook 5 to a predetermined direction” accordingly controller separate from flight controls).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Aoki by providing a rotating mechanism in the lifting mechanism in order to keep the cabin in a chosen orientation during raising and lowering of the cabin to avoid twisting the winch cable.
Talmage as combined does not expressly disclose: a tilting mechanism which actuates the tiling of the entire passenger module away aircraft which the passenger module is fastened to the aircraft; 
McDonnell discloses a passenger module a tilting mechanism which actuates tilting of the entire passenger module when the passenger module is fastened to the aircraft (tilting seen in Figs. 1-4), and the tilting mechanism is not connected with the aircraft's flight mechanism (tilt controlled by ref. 69, probe control unit microprocessor, not operationally connected to flight mechanisms/flight control surfaces).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage with McDonnell by providing a tilting mechanism to tilt the passenger module in adjustment on uneven surfaces placed on.
Talmage as combined further discloses:
a set of wheels connected to the passenger module (Talmage ref. 6) may be used as landing gear of the passenger module; 
Talmage as combined does not expressly disclose: crash bars affixed to the front of the passenger module.
Koenig teaches crash bars to protect vehicle from damage (as seen in Fig. 1 ref. 14). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Koenig by providing crash bars affixed to the front of the passenger module in order to protect the module from damage from other ramp vehicles. 
Talmage as combined discloses the limitation of claim 3, wherein the crash bars of claim 1 may be extend and unfold in to a stable configuration in front of the passenger module from a compact configuration from a housing of the crash bars connected to the passenger module (compact configuration seen in Fig. 3, which may be housed). 

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, Firestone, Aoki as applied to claim 1 above, and further in view of Love et al (6536828).
In regards to claim 2, Talmage as combined disclose does not expressly disclose the exterior walls and ceiling comprises photochromic materials.
Love teaches windshields comprising photochromic material (C3:15 disclose darkens depending upon exposure of sunlight).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Love by providing photochromic materials for the transparent portions in order to shield passengers from sun glare at altitude.

Claim 4, 6, 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, in view of Heppe et al (20090216394), in view of Aoki.
In regards to claim 4, Talmage discloses an aircraft comprising; a fuselage (ref. 2);
flight controls which control the flight of the aircraft (abstract discloses helicopter accordingly comprising flight controls);
a passenger module (ref. 3) wherein said passenger module Is detachable from the fuselage of the aircraft (as seen in Fig. 2); 
at least one connector wherein said connector is detachably connected the passenger module to the fuselage (C4:3 discloses detaching ref. 15 from ref. 3);
the passenger module having a fully enclosed seating area (ref. 3 passenger module), 
Talmage is silent concerning: 
a controller that controls the rotation and tilting of the passenger module and not the flight of the aircraft.
Heppe teaches a controller for controlling a rotation and tilting system (claim 1 “a controller operably coupled to the support assembly to direct movement of the support assembly about at least one of the first axis and the second axis”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage by providing a controller that controls the rotation and tilting of the passenger module and not the flight of the aircraft in order to more accurately guide the passenger module to mate with the fuselage.
Talmage as combined does not expressly disclose: a rotating mechanism that actuates rotation of the entire passenger module around a central axis connected to the aircraft.
Aoki teaches a rotating mechanism (device of Fig. 1 comprises rotation mechanism, page C3:50 discloses rotation of device, “a control section 11 for controlling the rotation of the motor 8 based on a sensing signal of the magnetic azimuth sensor 10 and controlling a direction of the rotatable hook 5 to a predetermined direction”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Aoki by providing a rotating mechanism in the lifting mechanism to rotate the passenger module about an axis in order to keep the module in a chosen orientation during raising and lowering of the module to avoid twisting the winch cable.

In regards to claim 6, Talmage as combined disclose the aircraft of claim 4 comprising further a lowering mechanism (Talmage discloses winch ref. 14) wherein said passenger module is lowered relative to the fixed point on the fuselage (Talmage Fig. 2 discloses lowering accordingly relative to a fixed point on the fuselage) and said lowering mechanism is controlled by the controller and not by the flight controls (Aoki page C3:50 discloses rotation of device, “a control section 11 for controlling the rotation of the motor 8 accordingly controller separate from flight controls).

In regards to claim 10, Talmage as combined discloses the aircraft of claim 4 comprising a set of landing gear on the aircraft (Talmage ref. 5) and a set of landing gear on the passenger module (Talmage ref. 6 for landing the passenger module).

In regards to claim 11, Talmage as combined discloses the aircraft of claim 4 having a module with wheels which may be used as landing gear for the aircraft (Talmage ref. 5 ref. 6).

In regards to claim 12, Talmage as combined discloses the wheels of claim 11 which may be supplemental to a set of landing gear on the aircraft (Talmage ref. 6).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, Heppe, Aoki as applied to claim 4 above, and further in view of McDonnell.
In regards to claim 5, Talmage as combined does not expressly disclose as taught by McDonnell: a tilting mechanism which actuates tilting of the passenger module wherein said passenger module is angled away from the aircraft on one end of the passenger module.
McDonnell teaches a tilting mechanism which actuates tilting of the passenger module (tilting seen in Figs. 1-4, tilt controlled by ref. 69, probe control unit microprocessor, not operationally connected to flight mechanisms/flight control surfaces).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with McDonnell by providing a tilting mechanism to tilt the passenger module in adjustment on uneven surfaces placed on.

Claim 7, 9 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, Heppe, Aoki as applied to claim 4 above, and further in view of Haxton et al (6102332).
In regards to claim 7, Talmage as combined does not expressly disclose the passenger module comprising a parachute.
Haxton teaches a passenger module comprising a parachute (Fig. 6 ref. 53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Haxton by providing the passenger module comprising a parachute in order to slow the descent of the passenger module during a free fall.

In regards to claim 9, Talmage as combined does not expressly disclose the passenger module of claim 4 comprises a galley.
Haxton teaches a passenger module with a galley (ref. 37 disclosed as galley).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Haxton by providing the passenger module comprising a galley in order provide passenger with refreshments during long flights.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, Heppe, Aoki as applied to claim 4 above, and further in view of Firestone.
In regards to claim 8 Talmage as combined does not expressly disclose the passenger module of claim 4 comprising transparent exterior walls and a transparent ceiling.
Firestone teaches transparent exterior walls (C1:31 discloses “making fuselage substantially transparent”, Fig. 1, accordingly comprising transparent walls) and the ceiling are transparent (Fig. 1 ref. 11 discloses ceiling window at ref. 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Firestone by providing the exterior walls and ceiling to have a portion which is continuously transparent in order to allow occupants of the modular cabin to observe and direct the raising and lowering of the modular cabin to prevent collisions with the aircraft structure.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Talmage, Heppe, Aoki as applied to claim 4 above, and further in view of Koenig.
In regards to claim 13, Talmage as combined does not expressly disclose the passenger module comprises extendable crash bars that extend and unfold to a front portion of the passenger module.
Koenig teaches crash bars to protect vehicle from damage (as seen in Fig. 1 ref. 14). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Talmage as combined with Koenig by providing crash bars affixed to the front of the passenger module in order to protect the module from damage from other ramp vehicles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. Cited references displays various passenger modules for aircraft which may be rotated or tilted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642